Citation Nr: 1014127	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-33 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet, to include as secondary to or aggravated by the 
Veteran's service-connected left ankle disorder.  

2.  Entitlement to a disability rating greater than 20 
percent for service-connected left ankle strain disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of this proceeding is associated with the claims 
file.  While at the January 2010 hearing the Veteran 
submitted recent VA outpatient treatment records dated from 
June 2009 to January 2010 along with a waiver of RO review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's July 1992 enlistment examination shows a 
history of being hit by a car with a resulting injury to the 
left leg as well as an assessment of "moderate, asymptomatic 
pes planus."  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

If a pre-existing disability is noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disability, but the Veteran may bring a 
claim for aggravation of that disability.  In that case, 
section 1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994). 

The Veteran's service treatment records show an injury to the 
left ankle in December 1993 as well as several subsequent 
complaints regarding left ankle pain from December 1993 to 
March 1994.  These records pertain primarily to the left 
ankle but also note pain in the lateral part of the left 
foot.  A Medical Board dated in January 1994 shows an 
assessment of "chronic left ankle pain secondary to 
recurrent sprain which existed prior to enlistment but is 
service connected."  No separation examination is of record.  
By rating decision dated in February 1995, the RO granted 
service connection for left ankle sprain.      

A May 2006 VA examination regarding the Veteran's service-
connected left ankle disorder shows pes planus, specifically 
"rather severe pes planus, which is evident upon weight-
bearing with 10+ degrees of os calcis angulation."  The 
Veteran contends that his pre-existing pes planus has been 
aggravated by his service-connected left ankle disorder.  

The initiated the current claims in April and June 2006.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) regarding secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by a service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  Under the changes, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury" 
and the previously designated paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added as follows:

Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Unfortunately, no opinion has been provided as to whether the 
Veteran's service-connected left ankle disorder has 
aggravated the claimed bilateral flat feet and the AMC/RO has 
not considered the Veteran's entitlement to secondary service 
connection for bilateral flat feet under the revised version 
of 38 C.F.R. § 3.310.  Remand to facilitate that 
consideration is thus necessitated.

The Veteran was most recently afforded a VA examination 
regarding his service-connected left ankle disorder in May 
2006.  This examination report does not comment on the 
Veteran's employment status.  Furthermore, during the January 
2010 hearing the Veteran testified that he had been 
unemployed since 1996/97 due to his left ankle problems.

A claim for TDIU is not a freestanding claim.  Rather, it is 
a claim for an increased rating (a total rating based on 
individual unemployability) for the underlying 
disability(ies).  Such a claim may be expressly raised or it 
may be "reasonably raised by the record," and the claim may 
be filed as a component of an initial claim or as a claim for 
an increased rating for a service-connected disability.  The 
Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
rating for the service-connected left ankle disorder.  
Although they are listed separately on the title page, the 
issues are not independent and must be adjudicated as one 
claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must also 
consider whether referral for an extraschedular evaluation is 
necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.  
When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran and his 
representative appropriate notice 
with respect to the TDIU claim and 
the claim of service connection based 
on aggravation.  

2.	After allowing an appropriate time 
for response to the notice provided 
above, schedule the Veteran for a VA 
examination to identify the nature of 
his claimed bilateral flat feet as 
well as the current level of 
impairment resulting from his 
service-connected left ankle 
disorder.  The claims file should be 
furnished to the examiner for use in 
the study of this case.  All 
indicated tests should be conducted.  
Following the examination and review 
of the record, the examiner must 
address the following questions:  
    
i)  Is it at least as likely as not 
(50 percent probability or more) that 
the Veteran's service-connected left 
ankle disorder has aggravated the 
Veteran's claimed bilateral flat 
feet?  The examiner is directed to 
the July 1992 enlistment examination 
which describes the Veteran's pes 
planus as "moderate" and 
"asymptomatic" as well as the May 
2006 VA examination which describes 
the Veteran's pes planus as 
"severe."  If it is determined that 
the Veteran's bilateral flat feet was 
aggravated by his service-connected 
left ankle disorder, to the extent 
that it is possible the examiner 
should indicate the approximate 
degree of disability or baseline 
(e.g., mild, moderate, severe) before 
the onset of the aggravation.  

ii)  The examiner should describe the 
effects, if any, of the service-
connected left ankle disorder (as 
well as the Veteran's bilateral pes 
planus if the examiner determines 
that the Veteran's bilateral pes 
planus has been aggravated by the 
service-connected left ankle 
disorder) on the Veteran's ability to 
work and provide an opinion as to 
whether it is at least as likely as 
not that the Veteran is unable to 
secure and follow a substantially 
gainful occupation by reason of his 
service-connected disability(ies).  

A complete rationale for all opinions 
should be expressed.

3.	After consideration of the foregoing, 
readjudicate the case.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


